Citation Nr: 1522539	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claims seeking service connection for right foot and right ankle conditions were initially adjudicated in a September 2009 rating decision.  In an August 2010 statement, the Veteran reported ongoing right foot problems and stated he was issued an orthotic insert for his foot which helps with the pain.  The AOJ interpreted this statement as the Veteran's request to have his service connection claim for a right foot condition readjudicated. 

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in an April 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right ankle and right foot conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of an increased rating for service-connected bilateral hearing loss.

2.  The claim for service connection for a right condition was last denied in a September 2009 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

3.  Evidence added to the record since the September 2009 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle condition.

4.  The most probative evidence weighs against a finding that the Veteran has an eye disorder that had its onset during or is otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran involving a claim seeking an increased rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, an April 2014 VA Form 21-4138 notes that the Veteran called and stated that he was satisfied with his current hearing loss rating and wished to withdraw his appeal for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an August 2011 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was also afforded a VA examination in March 2014 in connection with his service connection claim for an eye disorder which is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination on this issue has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a right ankle condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a right ankle condition was denied in a September 2009 rating decision because the evidence did not show that the Veteran's right ankle condition was incurred in or caused by his active duty service or that arthritis of the right ankle manifested to a compensable degree within one year of discharge.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final September 2009 rating decision included the Veteran's service treatment records and post-service medical records that reflect a history of ankle pain.

Evidence received since the last final rating decision in September 2011 includes an April 2014 VA examination noting a diagnosis of a right distal fibular fracture.  Also included in the record is a July 2013 statement from the Veteran's private doctor in which he recalls that in May 1988, he treated the Veteran for a sprain in the right ankle.  The private doctor states that x-rays of the right ankle showed large amounts of bone chips floating in the tissue around his right foot and ankle which "was very abnormal and would have nothing to do with a sprain."  The doctor stated that the bone chips were indicative of severe trauma to the foot and ankle previous to the right ankle sprain.  The doctor stated that since the Veteran had no other medical history of right ankle trauma, the fact that he had been a paratrooper in the military is the only reasonable explanation for the right foot and ankle trauma that would have caused the presence of bone chips.

The claim was initially denied because the evidence did not show the Veteran was diagnosed with a right ankle condition that occurred in or was caused by service.  Evidence added to the record since the last final September 2009 rating decision are new as they were not previously considered.  The July 2013 statement from the Veteran's private doctor indicating that the Veteran had bone fragments in his right ankle that was likely due to his paratrooper activities in service, in particular, is also material as the statement relates to an unestablished fact necessary to substantiate the claim; the July 2013 statement shows the Veteran's right ankle condition are likely related to active duty service.  

That new evidence, when considered with the old, triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a right ankle condition has been received, and the claim is reopened.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran contends that he suffers from a vision condition that is related to his active duty service.

A review of the Veteran's service treatment records includes a June 1979 report of an optometry examination apparently conducted in connection with his entrance into service in which the Veteran was assessed with left microtropia causing decreased uncorrectable visual acuity in the left eye.  The Veteran denied a history of eye trouble in both October 1978 and August 1979 Reports of Medical History.  In both his October 1978 and August 1979 Reports of Medical Examination, the Veteran was found to have 20/20 right eye distance vision, and 20/70 left eye distance vision.

An April 1980 treatment record notes the Veteran was diagnosed with left eye amblyopia.  A separate treatment record from that same month notes the Veteran was assessed with a one-quarter-inch laceration on the right parietal region after someone opened a window striking him in the head.  An April 1983 Report of Medical Examination notes the Veteran's distance vision was 20/20 in the right eye and 20/400 in the left eye.

A review of the Veteran's post-service VA treatment records notes that he has amblyopia of the left eye.

In April 2011 and March 2012, the Veteran was afforded VA examinations where he was assessed with optic atrophy in the left eye.  In the April 2011 examination report, the VA examiner stated although the condition could be from alcohol use, it was just as likely that it was secondary to contusions suffered as a paratrooper in service.  In an April 2012 addendum opinion, the same VA examiner stated that after being supplied with more information regarding the Veteran's conditions, he concluded there was no damage to the left eye that could not be explained by pre-service activities or conditions.  While it was possible that paratrooper activities may have aggravated these pre-existing conditions, the VA examiner concluded that the extent of any aggravation cannot be determined with any degree of certainty.

In March 2014, the Veteran was afforded another VA eye conditions examination where he was noted to have past diagnoses of amblyopia, esotropia (microtropia), and optic atrophy of the left eye.  The Veteran stated he wore glasses as a child for a "lazy eye."  The VA examiner noted there was no documentation in his records that he had any concussions as a result of being a paratrooper.  

The VA examiner stated that the Veteran did not have any optic atrophy in either eye.  He stated the Veteran's optic nerves were healthy and visual fields were normal.  He further stated that if the Veteran had optic atrophy in his left eye, his optic nerve would have pallor and his visual field would be constricted in the left eye.  Also, the Veteran's vision was best corrected to 20/20 in the right eye and 20/70 in the left eye, and that is the same vision he had at entrance to service and which he has today with glasses.  The examiner stated the Veteran has decreased vision in the left eye and he felt it was due to amblyopia of the left eye due to his eye turn.  The examiner noted the Veteran's reports of wearing glasses as a child for a "lazy eye" which the examiner stated was another term for amblyopia.

The VA examiner stated he believed the decreased vision in the Veteran's left eye has most likely been there all his life, although the Veteran stated there was no decreased vision before he was in service.  The examiner stated he could not confirm the Veteran's statements because there were no records for him to review prior to active duty service.  The examiner stated there were no medical records of any concussions suffered in the military.  The only head trauma in the Veteran's records was the cut he received to the right parietal region in service.  The examiner stated this incident would not be enough to cause decreased vision in the left eye.  Because the Veteran's best corrected vision was the same at the time of the examination as it was in 1979, there was no evidence of optic atrophy or visual field loss in either eye.  Therefore, the VA examiner concluded that the left eye microtropia diagnosed at the Veteran's entrance into active duty service was not permanently aggravated by military service.  Further, the Veteran's current vision condition was most likely not related to his duties as a paratrooper.

The Board finds the March 2014 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a painstakingly detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's vision condition.

The Board acknowledges the Veteran's belief that he suffers from a current vision disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a vision condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for bilateral hearing loss is dismissed.

New and material evidence having been submitted, the claim of service connection for a right ankle condition is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for an eye disorder is denied.




REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims. 

In April 2014, the Veteran was afforded VA examinations to determine the etiology of his right foot and ankle conditions.  He was diagnosed with a right distal fibular fracture, hallux valgus of both feet, and a proximal comminuted fracture of the right first metatarsal.  In his opinion, the VA examiner noted the July 2013 statement from the Veteran's private doctor relating the Veteran's right foot and ankle abnormalities to his paratrooper activities in service.  The VA examiner stated that at this time "mere conjecture exists" as to whether the Veteran's right foot and ankle conditions were caused by or permanently aggravated by his military service.  However, the VA examiner concluded it was less likely as not that the Veteran's current disabilities of the right foot and ankle were caused by or the result of his duties/injuries as a paratrooper during military service.  The examiner further stated it was at least as likely as not that the present disabilities of the right foot and ankle are related to a non-service connected injury.

The April 2014 VA examiner's opinions were inadequate because there was no detailed rationale provided to explain the conclusory opinions reached in the report.  As such, the Veteran's claims must be remanded for addendum opinions on the etiologies of the Veteran's right foot and ankle conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since May 2013 and associate those documents with the Veteran's claims file.

2.  Return the Veteran's claims file to the examiner who conducted the April 2014 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's right foot and ankle conditions.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.  The examiner should then answer the following questions:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right ankle condition is etiologically related to any incident of active military service, to include the Veteran's duties as a paratrooper?

(b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right foot condition is etiologically related to any incident of active military service, to include the Veteran's duties as a paratrooper?

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


